Per curiam.
Respondent Bruce A. Howe was retained by a group known as the Market Square Group. He was paid a retainer to liquidate the debts of the corporation and defend any suits filed against the corporation during the dissolution. The Market Square Group established an account in a Savannah Bank in the amount of $125,000 in the name of “Bruce Howe, Agent for Market Square Group.” This sum was used to pay the debts of the group. The fund was depleted to $12,000 and then a suit was filed against the group and a default judgment was taken. It was then found that only $32 remained in the account. Respondent would not give an accounting and it was determined that he had used funds for his own personal use, failed to defend suits filed against the group, and failed to answer charges filed against him by the State Bar of Georgia.
As a result of the above, respondent was found to have violated Standards 63 and 65 of State Bar Rule 4-102 of Georgia as well as Standard 68 of State Bar Rule 4-102 by virtue of his default.
Based upon these violations, the Review Panel of the State Bar Disciplinary Board recommends that respondent Bruce A. Howe, be disbarred from the practice of law in the State of Georgia pursuant to State Bar Rule 4-103.
We adopt the recommendation stated above and hereby order that Bruce A. Howe be disbarred from the practice of law in the State of Georgia.

All the Justices concur.